Case 2:19-cv-05088-GJP Document 19 Filed 01/22/21 Page 1 of 3




               UniteltllhatkM .Qittja (tp~or the Eastern

                         0,~')fftC!foPAnnsylvania
                            .         - '· 9-"0


   Abraham Ituah,
   Plaintiff
                                           Notice of Appeal
   V.

   City of Philadelphia et al.,
   Defendant

          Notice is hereby given that Abraham Ituah, plaintiffs in the

   above named case: herebv a        eal to the United States Court of

   Appeals for the Third Circuit from an order entered in this action

  on the 29th dav of December. 2020.




  · See Rule 3(c for ermissible wavs of identifying a   ellants.
        Case 2:19-cv-05088-GJP Document 19 Filed 01/22/21 Page 2 of 3




                                 PROOF OF SERVICE
       I hereby certify that I am this day serving the forgoing document upon the
person(s) and in the manner indicated below which service satisfies the requirements of
Pa .R.A.P. 121 :

Service by   c,..,J,7; .c;/., ~     /IJJJ-J., ;; r   addressed as follows:
                     (Method o    ervice)       (



      . (;) 7u U7 b pt;)~~~~ ~ ·
            r)fs ;+rd 9-f~ r)-f-£ ft
                      (L!JJ,lu:_e_                        fir /q( ~'l-.
       r~             ,frf;v,~fr ~ I A,_j_
       ~              f L ( IA! · lv Jry fJ-vofaA>--
                      fft:_ l(j_LJrlq_ PIr r1r r L-0
          Case 2:19-cv-05088-GJP Document 19 Filed 01/22/21 Page 3 of 3




                                  CERTIFICATE OF COMPLIANCE



          I certify that this filing complies with the provisions of the Public Access Policy of the
   Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that
                                                                                                       l
   require filing confidential information and documents differently than non-confidential
   information and documents .
                                                                                                )


                                                     Submitted by: A&c:,~ r1.
                                                                  KP   ~
                                                                                         /~J
                                                                                          'IA.
                                                     Signature: ~-rr-----
                                                                  - ----- --~---
                                                     Name :   ~~ k-e--.           /~J '
                                                                                 /       Nd
                                                     Attorney No. (if applicable):-~---~---
                                                                                               <; _




Rev. 09/2017
